Citation Nr: 0935604	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-32 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder, to include chronic low back pain and 
degenerative changes.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
pulmonary disorder, to include chronic obstructive pulmonary 
disorder, asthma, and bronchitis.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to January 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

A December 2005 Board decision found that new and material 
evidence had not been submitted to reopen the veteran's 
claims for entitlement to service connection for a low back 
disorder, to include chronic low back pain and degenerative 
changes, and for a pulmonary disorder, to include chronic 
obstructive pulmonary disorder, asthma, and bronchitis.  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  Consequent to an April 
2007 Order granting a March 2007 Joint Motion for Remand 
(Joint Motion), the veteran's appeal was remanded to the 
Board.

A letter was sent to the veteran on July 16, 2007, in which 
he was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  The 90-day Letter 
Response Form was received from the veteran later in July 
2007, noting that he had no additional information to submit.  
The veteran's appeal was remanded by the Board in August 2007 
for compliance with the directives of the March 2007 Joint 
Motion; the appeal was additionally remanded in September 
2008 and in March 2009 because those directives were not 
fully accomplished.

For the fourth time since the March 2007 Joint Motion, the 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  .


REMAND

As noted above, the veteran's appeal has been remanded three 
times by the Board for compliance with the March 2007 Joint 
Motion in this case.  Specifically, the August 2007 Remand 
directed that a letter detailing VA's duty to assist 
specifically with respect to claims to reopen could be 
provided to the veteran.  As it was determined by the Board 
that the AMC had failed to comply with this directive, the 
appeal was again remanded in September 2008.  However, the 
AMC also failed to comply with the September 2008 Remand, as 
the notice letter sent to the veteran was insufficient, and 
the December 2008 supplemental statement of the case 
adjudicated the veteran's claims on the basis of outdated 
regulations.  Thus, the veteran's appeal was remanded again 
in March 2009.

Regretfully, full compliance with the March 2007 Joint Motion 
has yet to be accomplished.  Following the March 2009 Remand, 
the AMC's May 2009 letter stated that

[i]n order for us to reopen your claim, 
we need new and material evidence.  
Your claim for chronic low back pain 
and degenerative changes was previously 
denied because the evidence you 
submitted in connection with the 
current claim did not constitute new 
and material evidence because it was 
previously submitted and considered in 
the rating decision of March [] 1995.  
the rating decision dated March [] 1995 
and notification letter dated March [] 
1995 show you were denied service 
connection for a back condition and 
evidence submitted did not warrant a 
change in the original decision. . . . 
Therefore, the evidence you submit must 
be new and relate to this fact.

Moreover, the May 2009 letter provides almost identical 
language with respect to the veteran's appeal to reopen the 
issue of entitlement to service connection for a pulmonary 
disorder.  Clearly, this notice does not state the element(s) 
of service connection not substantiated by the evidence at 
the time of the last final decision, or 


indicate both what specific evidence would be required to 
reopen the claim and to substantiate the underlying claim on 
the merits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The AMC's May 2009 letter simply does not satisfy the 
directive of the March 2007 Joint Motion or any of the 
Board's previous three Remands.  

It is noted that this letter was followed by readjudication 
of the veteran's claims in the August 2009 supplemental 
statement of the case, which did correctly point out the 
element(s) of service connection not substantiated by the 
evidence at the time of the last final decision, and indicate 
the evidence needed to reopen and substantiate the underlying 
claims.  However, it fails to satisfy the directive of the 
August 2007 Joint Motion or the March 2009 Remand for two 
reasons.  First, supplemental statements of the case, as 
adjudicative documents, cannot serve as notice for the 
purposes of satisfying VA's duties in that regard.  In 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and Court cases in regard to the necessity of 
both a specific notification letter and an adjudication of 
the claim at issue following that letter.  See also Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive notice letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
statements or supplemental statements of the case), is 
required to meet VA's notification requirements.  

Moreover, the supplemental statement of the case was dated 
August 5, 2009, the exact same day that the VA Form 8, 
Certification of Appeal, reflects that the veteran's appeal 
was recertified to the Board.  Thus, even if the veteran were 
able to deduce, from the language in the supplemental 
statement of the case, both the elements lacking in the last 
decision on the merits, and the evidence he was required to 
submit to reopen and substantiate his claims, he literally 
had no opportunity to submit such evidence, let alone the 
"30 days from the date of this letter" prior to his appeal 
being recertified to the Board, to have his appeal 
readjudicated at the "agency of original jurisdiction" 
level.  

As noted in the September 2008 and March 2009 Remands, the 
March 2007 Joint Motion in this case fervently asserted that 
"meaningful notice of the requirements of material evidence 
would [be] critical to the possible success of [the 
veteran's] application. . . [the] notice defect was 
prejudicial to [the veteran]."  After close review of the 
language in the September 2007, October 2008, and May 2009 
notice letters, it is clear that such "meaningful notice" 
has yet to be provided to the veteran.  Compliance by the AMC 
is neither optional nor discretionary.  Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is remanded, for the fourth time, for 
the following actions:

1.  This claim must be afforded 
expeditious treatment.  The law requires 
that all claims remanded by the Board or 
by the Court for additional development 
or other appropriate action must be 
handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).

2.  As directed by the March 2007 Joint 
Motion, the AMC must review the last 
final rating decision on the issue on 
appeal.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Then, the AMC must, as 
part of the notice letter discussed 
above, provide the veteran with a 
statement which sets forth the 
element(s) of service connection for 
which the evidence was found 
insufficient in the last final decision, 
describes what evidence would allow him 
to reopen his claim for entitlement to 
service connection for a low back 
disorder, to include chronic low back 
pain and degenerative changes, and for a 
pulmonary disorder, to include chronic 
obstructive pulmonary disorder, asthma, 
and bronchitis, and describes what 
evidence 


would be necessary to substantiate the 
element(s) required to establish service 
connection if the claim were to be 
reopened.  

With respect to the veteran's claim to 
reopen the issue of entitlement to 
service connection for a low back 
disorder, the AMC must send a notice 
letter informing the veteran that his 
claim for service connection for a low 
back disorder was previously denied 
because there was no evidence of a back 
disorder in service, and no evidence 
relating his current complaints of back 
pain to his military service.  The 
notice letter must also indicate that in 
order to reopen and substantiate his 
claim, the veteran must submit evidence 
showing both a back injury in service, 
or diagnosed back disorder in service or 
within a year of service separation; and 
evidence relating his currently 
diagnosed back disorder to his military 
service.

With respect to the veteran's claim to 
reopen the issue of entitlement to 
service connection for a pulmonary 
disorder, the AMC must send a notice 
letter informing the veteran that his 
claim for service connection for a 
pulmonary disorder was previously denied 
because there was no evidence showing 
that his pulmonary disorder was the 
result of his military service.  The 
notice letter must also indicate that in 
order to reopen and substantiate his 
claim, the veteran must submit evidence 
showing both treatment for pulmonary 
symptoms in service, and evidence 
relating a currently diagnosed pulmonary 
disability to service.  

3.  If, subsequent to receipt of the 
letter discussed above, the veteran 
identifies additional evidence pertinent 
to his claim, the AMC must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the 
AMC.  If, after making reasonable 
efforts to obtain named records, the AMC 
is unable to secure them, the AMC must 
notify the veteran and (a) identify the 
specific records the AMC, is unable to 
obtain; (b) briefly explain the efforts 
that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

4.  Once the above actions have been 
completed, the AMC must readjudicate the 
veteran's claim to reopen the issues of 
entitlement to service connection for a 
low back disorder, to include chronic 
low back pain and degenerative changes, 
and for a pulmonary disorder, to include 
chronic obstructive pulmonary disorder, 
asthma, and bronchitis, under the 
provisions of 38 C.F.R. § 3.156(a) 
(2008), taking into consideration any 
newly acquired evidence.  If the benefit 
remains denied, an additional 
supplemental statement of the case must 
be provided to the veteran.  The AMC 
must notify the veteran in the notice 
letter of the supplemental statement of 
the case that he has 30 days in which to 
respond, his case must be held open for 
those 30 days before recertifying the 
appeal to the 


Board.  After he has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

